                  Case 1:18-cv-11751-PAE Document 28 Filed 01/31/19 Page 1 of 2


                                                                                                                200 Park Avenue
WINSTON                                                                                                       New York, NY 10166
                                                                                                               T +1 212 294 6700
&STRAWN
      LLP
                                North America   Europe Asia                                                    F +1 212 294 4700


                                                                                                          B. AUBREY SMITH
                                                                                                                        Associate
                                                                                                                  (212) 294-4758
                                                                                                           BASmith@winston.com
January 31, 2019


Hon. Paul A. Engelmayer
United States District Judge
Southern District ofNew York
40 Foley Square. Room 2201
New York, New York 10007

Re:      McNeilv. LVMH, Inc. eta!., 1:18-cv-11751 (PAE)

Dear Judge Engelmayer:

        Our firm represents defendants LVMH Moet Hennessy Louis Vuitton Inc., 1 Fresh, Inc., Aaron
Owen, and Hannah Lee (collectively, "Defendants") in the above-referenced action (the "Action") brought
by current Fresh, Inc. employee Kharisma McNeil ("Plaintiff'). We write to request an extension of the
time to answer or otherwise respond to the Amended Complaint in the Action. This is the first request for
an extension in this Action. Plaintiff does not consent to this request. Her counsel stated that Plaintiff
would not consent because Defendants have had adequate time to respond to the Amended Complaint.

        By way of brief background, Plaintiff commenced this employment discrimination and retaliation
case on December 14, 2018, and amended her Complaint on December 18, 2018. On December 17, 2018,
Plaintiff sent a request for waiver of service to Defendants, and counsel agreed to waive service on behalf
of Defendants. Absent an extension, Defendants are presently required to answer or otherwise respond to
the Amended Complaint by February 15, 2019 (Dkt. 24).

        As detailed in Defendants' Memorandum of Law in Support of Motion to Compel Arbitration,
Plaintiff entered into an arbitration agreement in connection with her employment with Fresh, Inc. that
provides for mandatory arbitration of the claims in this Action (Dkt. 21 ). Indeed, Plaintiff commenced an
arbitration proceeding against Defendants before JAMS on November 26, 2018, which remains pending.
On January 18, 2019, Defendants filed a Motion to Compel Arbitration with the Court requesting that the
Court compel arbitration of all claims in the Action and stay this Action until completion of the arbitration
proceeding (Dkt. 20). Plaintiffs Opposition to the Motion to Compel Arbitration is due by February 1,
2019, and Defendants' Reply will follow.

        Defendants request that the Court extend the deadline to answer or otherwise respond to the
Amended Complaint until fourteen days after resolution of the Motion to Compel Arbitration, ifthe Court
denies the Motion to Compel. Requiring Defendants to respond to the Amended Complaint at this juncture
is contrary to the Plaintiffs arbitration agreement with Fresh, Inc. and has been recognized as procedurally

1 Plaintiff incorrectly   refers to L VMH Moet Hennessy Louis Vuitton Inc. as "LVMH, Inc." (See Dkt. 8, Am. Compl. if 6.)
              Case 1:18-cv-11751-PAE Document 28 Filed 01/31/19 Page 2 of 2


WINSTON                                                                                     January 31, 2019
&STRAWN
      LLP
                                                                                                      Page 2


unnecessary by courts in this and other jurisdictions. See, e.g., JS Barkats, PLLC v. BE, Inc., No. 12 CN
6779 JFK, 2013 WL 444919, at *2 (S.D.N.Y. Feb. 6, 2013) (noting that "parties are permitted to file
motions to stay in lieu of an answer or other dispositive motions"); Lamkin v. Marinda Props. Weight
Parcel, LLC, 440 Fed. App'x 604, 607 (10th Cir. 2011) ("[R]equiring a party to file an answer denying
material allegations in the complaint and asserting potential affamative defenses-in short, formally and
substantively engaging in the merits of the litigation-in order to enforce its right not to litigate is a non-
sequitur. ")

       Thank you for your consideration of the foregoing.

                                                      Respectfully submitted,




                                                      B. Aubrey Smith
                                                      Johanna Rae Hudgens
                                                      WINSTON & STRAWN LLP
                                                      200 Park A venue
                                                      New York, New York 10166
                                                      (212) 294-6700
                                                      BASmith@winston.com
                                                      JHudgens@winston.com

                                                      Cardelle B. Spangler (admitted pro hac vice)
                                                      WINSTON & STRAWN LLP
                                                      35 W. Wacker Drive
                                                      Chicago, Illinois 60601
                                                      CSpangler@winston.com

                                                      Attorneys for Defendants




cc:    VIA ECF
       Gregory Gladstone Smith
       Gregory Smith & Associates
       225 Broadway, Ste. 3901
       New York, NY 10007

       Attorneys for Plaintiff
